 

'L
AO l99A (Rev. 12/l l- EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

UNITED STATES DISTRICT CoURT

  

 

for the l v ,
Eastern District of California
DC`l` 2
CLEFE|(, U.S. D|STFllCT COUHT

UNITED STATES OF AMERICA’ ) §CSTERN D|STR|CT<ZOJ; CAL|FOFINIA

) DEPuTv cLEnK

v.

) Case No. 1:18-cr-00145-DAD-BAM

Robert Cordova III, )

 

MODIFIED ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant.’ s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l‘3`5a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
Place

U.S. MAGISTRATE JUDGE Erica P. Grosjean in Courtroom 10 (unless another courtroom is designated)

 

 

on November14, 2018 at 11:00 am
Date and Time

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

,(copies to= Defendant (chrough PTS) DEFENSE coUNsEL PRETRIAL sERvIcES Us ATTORNEY
Us MARSHAL)

 

 

 

Ao 19913 (Rev. 09/08- EDCA [Fresno]) Addirionn conditions of Release (ceneral) Page - of - Pages

CORDOVA III, R0bert
Doc. No. 1:18-CR-00145-1
MODIFIED
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

El (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant 1n accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately 1n the event the

defendant violates any conditions of release or disappears.

SIGNED:

 

CUSTODlAN
lZl (7) The defendant must:`

lZl (a) the horne incarceration component of the Location Monitoring shall be removed;

El (b) participate in the following Location Monitoring program component and abide
by all the requirements of the program, which will include having a location
monitoring unit installed in your residence and a radio frequency transmitter
device attached to your person. You must comply with all instructions for the
use and operation of said devices as given to you by the Pretrial Services Agency
and employees of the monitoring company. You must pay all or part of the costs
of the program based upon your ability to pay as determined by the PSO; HOME
DETENTION: You must remain inside your residence at all times except for
employment; education; religious services; medical, substance abuse, or mental
health treatment; attorney visits; court appearances; court-ordered obligations;
or other activities pre- -approved by the PSO; and,

lZl (c) all other previously ordered conditions of release, not in conflict with this order,
shall remain in full force and effect.

 

AO 159C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page __ 3 of ___34__ Pages

ADVICE OF PENALTIES AND SANCTIONS

To THE DEFENDANT: RDY>€X\' Co\,"d hamm
You ARE ADvlsED oF THE FoLLoWING PENALTIES AND sANcTIoNs:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This fentence will be
consecutive (1`. e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail' to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted'for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, bu_t less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

lAcknowledgment of the Defendant

I acknowledge that l am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

set forth above.
@//// ar

Defendant 's Signature

 

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing

//Y/QL//W %////%t/L

/ ll V VWJMcial OM%Sig'nature

BARBARA A. McAULIFFE .S. MAGISTRATE JUDGE

Prim‘ed name and title

 

DISTRIBUTION: COURT, DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

 

